DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/8/2021 has been entered.
Response to Amendment
Applicant’s amendment filed on 3/8/2021 has been entered. Claims 1-7 are amended. Claims 23-43 are newly added. Claims 1-7 and 23-43 are pending.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered. In view of the amended claims, the examiner has provided a new grounds of rejection based on the teachings of Madonna.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 3-5, 7, 23-25, 27-29, 31-35, 37-39 and 41-43 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Madonna (US 2007/0142022).
Regarding claims 1, 25, 34, 35, Madonna discloses a system comprising: 
a computing device located at a premises (PDA or touchscreen as a control device 170, Para. 60); 
a plurality of premises devices located at the premises (via video camera 124, lighting systems 135, DVD player, Para. 20, 41 and 42); and 
a gateway device located at the premises and configured to communicate with the computing device and with the plurality of premises devices, wherein the gateway device is configured to execute a plurality of interfaces (via controller 100 configured to receive inputs from the PDA and in communication with the camera 124, DVD player and systems 135, Para. 20, 41-42 and 53; and API access 306, Para. 52 and 60), and wherein the gateway device is further configured to:
receive, from the computing device, a command, wherein the command comprises an indication of a type associated with a first premises device of the plurality of premises devices (via command from control device 170 to control devices connected to the controller 100, command indicates type including TV volume control, Para. 43, 86 and 60);
determine, based on the indication of the type received from the computing device, an interface of the plurality of interfaces (Control API access 306 has responsibility for an API through which 
cause, using the determined interface, a function of the first premises device to be performed, wherein the function corresponds to the command received from the computing device (via service controller 332 to execute received user commands, Para. 87).
Regarding claim 3, 27, 37, Madonna discloses wherein each of the plurality of premises devices is associated with a different type, and wherein each of the plurality of interfaces is configured to enable communication between the gateway device and a corresponding one of the types of premises devices (via controller 100 configured to receive inputs from the PDA and in communication with the camera 124, DVD player and systems 135, Para. 20, 41-42 and 53; and API access 306, Para. 52 and 60).
Regarding claim 4, 28, 38, Madonna discloses wherein the command further comprises a function call associated with an API configured to enable communication between the computing device and the gateway device, and wherein the API is further configured to translate the function call into a corresponding function call of the determined interface (A "raw" RF command 1302 is initially transmitted by device 1300. User interface server 330 received the RF command and converts 1304 it to a zone/service/event/event type message, Para. 90 and 60)
Regarding claim 5, 29, 39, Madonna discloses wherein the gateway device is configured to cause the function of the first premises device to be performed by sending the corresponding function call to the first premises device via the determined interface (Para. 90 and 87).
Regarding claim 7, 31, 41, Madonna discloses wherein the plurality of interfaces comprise: a first API configured to enable communication between the gateway device and the computing device (FIG. 13 is message flow diagram showing how device 1300, such as a remote control, which transmits radio frequency (RF) commands interacts with the API of FIG. 11, Para. 60 and 90); and one or more other 
Regarding claim 23, 32, 42, Madonna discloses wherein each of the plurality of interfaces comprises a different API (Para. 84).
Regarding claim 24, 33, 43, Madonna discloses wherein the computing device comprises a touchscreen device (Para. 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2, 6, 26, 30, 36, 40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Madonna, and further in view of Wong (US 2007/0154010).
Regarding claim 2, 6, 26, 30, 36, 40, Madonna discloses a security system located at the premises and in communication with the gateway device and in communication with the plurality of premises devices, wherein the one or more APIs are configured to enable communication between the touchscreen device and the security system (via API access 306 enabling communication between touchscreen and security system 175 through communication with controller 100, Fig. 1 and Para. 40 and 60).
But Madonna fails to specifically disclose the first premises device comprises a security panel located at the premises, and wherein the determined interface is configured to enable communication between the gateway device and the security panel.
Wong teaches including a security panel to help with performing control operations associated with security functions (Para. 12).
From the teachings of Wong, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Madonna to include the first premises device comprises a security panel located at the premises, and wherein the determined interface is configured to enable . 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art related to remote control in home network: (US 2003/0065784), (US 2007/0109975), (US 6,192,282).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689